DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in the claimed combination a contactor, comprising a pedestal, both end of the pedestal are step structure having notches in two ends; the step structure comprises a first step and a second step from bottom to top and is covered with a cover body having a matched shape; a part, which protrudes out of the second step, at each of two ends of the first step is provided with a first mounting groove in which a control terminal and a power terminal that are spaced apart from each other are mounted, and the cover body is provided with a first wiring port corresponding to the control terminal and a second wiring port corresponding to the power terminal; and each of two ends of the second step is provided with a second mounting groove in which an auxiliary terminal is mounted, and the cover body is provided with a third wiring port which corresponds to the auxiliary terminal mounted in the second mounting groove; wherein an assembling groove is formed in the middle of the first step; a contact support is mounted in the assembling groove; the contact support protrudes out of the top surface of the first step; the second step is of an assembled structure and comprises a first assembling block and a second assembling block which can be assembled, wherein the first assembling block and the second assembling block are mounted on the first step and are located on two sides of the contact support respectively.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/18/2021, with respect to amended claims 1-3 and 5-10  have been fully considered and are persuasive.  The rejection(s) of amended claims 1-3 and 5-10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837